Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claim 70 becomes Claim 1.
Claim 71 becomes Claim 2, which depends on Claim 1; reads as “The method of claim 1”. 
Claim 72 becomes Claim 3.
Claim 73 becomes Claim 4, which depends on Claim 1; reads as “The method of claim 1”.
Claim 74 becomes Claim 5, which depends on Claim 1; reads as “The method of claim 1”.
Claim 75 becomes Claim 6, which depends on Claim 1; reads as “The method of claim 1”.
Claim 76 becomes Claim 7, which depends on Claim 1; reads as “The method of claim 1”.
Claim 77 becomes Claim 8, which depends on Claim 1; reads as “The method of claim 1”.
Claim 78 becomes Claim 9, which depends on Claim 1; reads as “The method of claim 1”.
Claim 79 becomes Claim 10, which depends on Claim 1; reads as “The method of claim 1”.
Claim 80 becomes Claim 11, which depends on Claim 10; reads as “The method of claim 10”.
Claim 81 becomes Claim 12, which depends on Claim 10; reads as “The method of claim 10”.
Claim 82 becomes Claim 13, which depends on Claim 10; reads as “The method of claim 10”.
Claim 83 becomes Claim 14, which depends on Claim 1; reads as “The method of claim 1”.
Claim 84 becomes Claim 15, which depends on Claim 1; reads as “A method for making a rubber compound comprising blending the silica elastomer composite prepared from the method of claim 1”. 

Claim 86 becomes Claim 17, which depends on claim 1; reads as “The method of claim 1”.
Claim 87 becomes Claim 18, which depends from claim 17; reads as “The method of claim 17”.
Claim 88 becomes Claim 19, which depends from claim 17; reads as “The method of claim 17”.
Claim 89 becomes Claim 20, which depends from claim 17; reads as “The method of claim 17”.
Claim 90 becomes Claim 21, which depends from claim 1; reads as “The method of claim 1”.
Claim 91 becomes Claim 22, which depends from claim 1; reads as “The method of claim 1”.
Claim 92 becomes Claim 23, which depends from claim 22; reads as “The method of claim 22”.
Claim 93 becomes Claim 24, which depends from claim 1; reads as “The method of claim 1”.
Claim 94 becomes Claim 25, which depends from claim 1; reads as “The method of claim 1”.
Claim 95 becomes Claim 26, which depends from claim 1; reads as “The method of claim 1”.

Reasons for Allowance
3.	The claim objection set forth in Paragraph 3 of the Office action mailed 08/20/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 83-86 to correct their informalities.  
	See Claim Amendment dated 11/11/2020. 
	See also Page 9 of Applicants’ Remarks filed 11/11/2020.
4.	The 112, 2nd paragraph rejection set forth in Paragraph 4 of the Office action mailed 08/20/2020 is no longer applicable and thus, withdrawn because the applicants amended Claim 72 to provide the same with clarity. 

	See also Pages 9 and 10 of Applicants’ Remarks filed 11/11/2020. 
5.	The 112, 4th paragraph set forth in Paragraph 5 of the Office action mailed 08/20/2020 is no longer applicable and thus, withdrawn because the applicants amended Claim 71 to provide the same with proper dependency.  
	See Claim Amendment dated 11/11/2020.
	See also Page 10 of Applicants’ Remarks filed 11/11/2020. 
6.	The obviousness type double patenting rejections based on the claims of US Patent 10,494,490 (in view of Morris et al.1); US Patent 10,000,613 (in view of Morris et al.); US Patent 10,000,612 (in view of Morris et al.); US Patent 9,926,413 (in view of Morris et al.); US Patent 10,301,439 (in view of Morris et al.); US Application no. 16/421,522; and US Application no. 16/403,725 set forth in Paragraphs 6-12 of the Office action mailed 08/20/2020 are no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 11/11/2020.
	See also Page 10 of Applicants’ Remarks filed 11/11/2020.
7.	The present claims are allowable over the prior art references of record, namely, Morris et al. (US 2014/0316058) and Driscoll (US 3,878,153). 
8. 	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 10 and 11 of their Remarks filed 11/11/2020, the 103 rejection based on the collective teachings of Morris et al. and Driscoll set forth in Paragraph 13 of the Office action mailed 08/20/2020 are deemed to be overcome.  In particular, none of the 
Accordingly, claims 70-95 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Morris et al. refer to US 2014/0316058 of record.